DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 12/29/2020 is acknowledged.  The traversal is on the ground(s) that the search wouldn’t be burdensome.  This is not found persuasive because searching for fuel injector flow guides requires to search in the fuel injector classes (123/470) for group I. Group II requires a different search within the piston construction and piston making classes (123/74Ap and 29/888.04). This is considered as a burdensome search. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anders et al. (U.S. Patent 9,587,606), hereinafter “Anders”.
Regarding claim 1, Anders discloses a compression-ignition internal combustion engine, comprising: a fuel injection nozzle (35) including a tip end portion (32) exposed in a combustion chamber and a nozzle hole (36) formed at the tip end portion (column 6, lines 26-35); and a passage forming member forming a flow guide passage (40) through which fuel injected from the nozzle hole passes, wherein the passage forming member includes a passage wall portion (duct 150 in figures 27 and 28) located radially outward of the flow guide passage, wherein the passage wall portion includes a first layer (157) that is a base portion connected to a cylinder head (18, the first layer is connected to the cylinder head since everything is in connection), and a second layer (153) located radially outward or radially inward of the first layer (column 8, lines 46-65), wherein a toughness of the first layer is higher than a toughness of the second layer, and wherein a thermal conductivity of the second layer is lower than a thermal conductivity of the first layer (column 8, lines 46 - column 9, line 6). Examiner notes that the first layer (157) is “connected” to the cylinder head since once the engine is fully assembly, every component is “connected”. Claims does not say “directly connected”. .  Examiner notes that the last paragraph of column 8 mentions that the inner coating and outer coating can be material that promote heat transfer including materials such as platinum, palladium and the like. Therefore, Anders would read on having a second layer with a lower thermal conductivity and a toughness higher for the first layer.

Regarding claim 3, Anders discloses the compression-ignition internal combustion engine according to claim 1, wherein a gap (shown in figure 27) is formed between an outlet of the nozzle hole (36) and an inlet (46) of the flow guide passage, and wherein a heat capacity per unit volume of the second layer is smaller than a heat capacity per unit volume of the first layer.  Examiner notes that as recited in claim 1, Anders has the capability of promoting heat transfer by having a smaller heat capacity per unit volume for the second layer. 
Regarding claim 5, Anders discloses the compression-ignition internal combustion engine according to claim 1, wherein the passage forming member further includes a support portion (49) interposed between the first layer (157) and the cylinder head (16), and wherein the passage wall portion is composed of the first layer (157) and the second layer (153) and is formed into a cylindrical shape (shown in figure 27-28 and mentioned in column 6, liens 26-35 as tubular ducts).
Regarding claim 7, Anders discloses the compression-ignition internal combustion engine according to claim 1, wherein the passage forming member (150) is fastened to a combustion chamber ceiling of the cylinder head (shown in figures 27-28 with 150 fastened to cylinder head with support portions 49).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anders.
Regarding claim 4, Anders embodiment (figures 27-28) discloses the same invention substantially as claimed except for one or more communication holes in the flow guide passage.  However, Ander’s embodiment associated with figures 7-8 teaches the use of perforations (62) for the purpose of providing a more uniform and leaner air/fuel mixture within the fuel jets which reduces soot within the combustion chamber and lowers emissions (column 6, line 51 – column 7, line 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Anders embodiment (figures 27-28) by incorporating perforations as taught by Anders additional embodiments (figures 7-8) for the purpose of lowering soot and lowering emissions. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        2/10/2021